The acts or declarations of a party bind him by way of estoppel, only to the extent that they have been acted upon by the party setting up the estoppel.
*84Where a party received a promissory note to which the name of the defendant as maker had been forged, and advanced half the amount of it before it was presented to the defendant, it was then presented to him, and he made such statements as to induce the holder to advance the residue of the note,— Held, that the defendant was estopped from showing the forgery only to the extent of the advances made on the faith of his statements, which was all that could be recovered, the forgery being established.